Citation Nr: 0617181	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-20 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for psoriasis, 
currently rated 10 percent disabling.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from December 1999 to 
September 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claim of entitlement to an increased evaluation in 
excess of 10 percent for his service-connected psoriasis.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran claims entitlement to a rating increase in excess 
of 10 percent for his service-connected psoriasis.  The most 
recent VA dermatological examination was conducted in January 
2003.  The examination report indicates that the psoriasis 
affected the veteran's arms, face, chest, and back.  Since 
then, in his substantive appeal dated in May 2004, the 
veteran stated that his skin disorder has worsened since the 
January 2003 medical evaluation and now has spread to his 
groin and right leg.  As the criteria for rating this skin 
disability as contained in 38 C.F.R. § 4.118, Diagnostic Code 
7816 (2005) considers, among other things, the percentage of 
body surface area affected by the disease, and as it has been 
over three years since the latest medical examination 
addressing the severity of the psoriasis, the Board concludes 
that the case should be remanded for a thorough and 
contemporaneous VA medical examination so that a clear 
picture of the current state of his skin disability may be 
obtained.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
The Board further notes that the rating schedule contemplates 
rating psoriasis on the basis of disfigurement of the head, 
face, or neck.  As this aspect of the veteran's disability 
has not been adequately addressed in the prior medical 
examination of record, the physician who conducts the new 
examination should present commentary and opinion as to 
whether or not the veteran's psoriasis does, in fact, produce 
head, neck, and/or facial disfigurement.  Color photographs 
of the veteran's head, face, and neck should thus be obtained 
and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
defined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for psoriasis since 2002.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review. 

3.  The veteran should be scheduled for a 
dermatological examination to assess the 
level of impairment associated with his 
service-connected psoriasis.  The 
physician must review the veteran's 
relevant medical history contained within 
his claims folder prior to the 
examination.  Color photographs of the 
veteran's head, face, and neck should be 
obtained for inclusion in the evidence.  
The physician should then answer the 
following questions:

(a.)  Does the veteran's 
psoriasis affect at least 5 
percent, but less than 20 
percent, of his entire body, or 
at least 5 percent, but less than 
20 percent, of the exposed areas 
(i.e., his head, face, and neck) 
affected?  

Does the veteran require 
intermittent systemic therapy 
such as corticosteroids or are 
other immunosuppressive drugs 
required for a total duration of 
less than six weeks during the 
past 12-month period?  

(b.)  Does the veteran's 
psoriasis affect 20 to 40 percent 
of the entire body, or 20 to 40 
percent of the exposed areas 
(i.e., his head, face, and neck) 
affected?  

Does the veteran require systemic 
therapy such as corticosteroids 
or are other immunosuppressive 
drugs required for a total 
duration of six weeks or more, 
but not constantly, during the 
past 12-month period?

(c.)  Does the veteran's 
psoriasis affect more than 40 
percent of his entire body or 
more than 40 percent of the 
exposed areas (i.e., his head, 
face, and neck) affected?

Does the veteran require constant 
or near-constant systemic therapy 
such as corticosteroids or are 
other immunosuppressive drugs 
required during the past 12-month 
period?	

(d.)  In the examiner's opinion, 
does the veteran's psoriasis 
produce disfigurement of his 
head, face, or neck?  If so, does 
this disfigurement represent the 
predominant disability associated 
with the psoriasis?  

(e.)  If there is disfigurement 
of the head, face, or neck due to 
psoriasis which represents the 
predominant disability associated 
with this skin disorder, is it 
akin to abnormally textured skin 
in an area exceeding six square 
inches (or 39 square 
centimeters)? 

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims on appeal.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must make certain 
the above development has been 
undertaken; then it should re-adjudicate 
the veteran's claims of entitlement to 
increased evaluations in excess of 10 
percent for his service-connected 
psoriasis.  If the maximum benefit is not 
awarded, the veteran must be provided 
with a Supplemental Statement of the Case 
and an appropriate period of time must be 
allowed for response.  The case must then 
be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

